Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

EXAMINER'S AMENDMENT 
2.	Claims 1-36 are allowable. The restriction requirement between Groups I and II as set forth in the Office action mailed on 07/18/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 18-23 previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter


3.	Claims 1-36 are allowed.
4. 	The following is an examiner's statement of reason for allowance: 
With regard to device claims 1-17 and 24-36, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “a second semiconductor substrate; a second non-metallic region located on a front side of the second semiconductor substrate and directly bonded to the first non-metallic region along an interface without an intervening adhesive; and a second contact structure disposed on the second semiconductor substrate proximate to the second non-metallic region, the second contact structure directly bonded to the first contact structure to form a directly bonded contact, the interface extending substantially to the directly bonded contact" (claim 1); or “a second non-metallic region located on a front side of the second substrate and directly bonded to the second side of the first non-metallic region along an interface; and a second contact structure disposed on the second substrate proximate to the second non-metallic region, the second contact structure directly bonded to the first contact structure to form a directly bonded contact, the interface extending substantially to the directly bonded" (claim 7) as instantly claimed and in combination with the remaining elements. 
With regard to method claims 18-23, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of  "preparing a second claim 18) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAVID VU/
Primary Examiner, Art Unit 2818